FILED
                            NOT FOR PUBLICATION                             APR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30234

               Plaintiff - Appellee,             D.C. No. 9:03-cr-00042-DWM

  v.
                                                 MEMORANDUM *
BLAINE TRAVIS FIFIELD,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Blaine Travis Fifield appeals from the 12-month sentence imposed following

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Fifield contends that the district court erred at sentencing by relying on

factors excluded from consideration under 18 U.S.C. § 3583(e), specifically,

punishment and the need to promote respect for the law. Although the district

court referred to punishment and the need to promote respect for the law, the

record makes clear that the court did not primarily rely on those impermissible

factors at sentencing. See United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir.

2006). The court was concerned with a pattern of conduct that demonstrated that

Fifield “ha[d] little respect for [the court’s] command.” United States v. Simtob,

485 F.3d 1058, 1063 (9th Cir. 2007).

      Fifield also contends that his sentence is substantively unreasonable. The

record reflects that, under the totality of the circumstances and the 18 U.S.C.

§ 3583(e) sentencing factors, the sentence at the bottom of the advisory Sentencing

Guidelines range is substantively reasonable. See Gall v. United States, 552 U.S.

38, 51 (2007).

      AFFIRMED.




                                          2                                       10-30234